DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of Kuriyagawa et al. (US 2017/0243933).

Regarding claim 1, APA discloses a method of manufacturing a display substrate, comprising:
providing a base substrate (1’, Figs. 1-2 and paragraphs 0043-0044); and
forming a base insulating layer (2’), a first conductive layer (3’) and an interlayer insulating layer (4’) that are sequentially stacked on top of one another at a side of the base substrate (Figs. 1-2 and paragraphs 0043-0044): wherein
the first conductive layer includes at least one break face, the base insulating layer includes a portion extending outward with respect to each break face of the at least one break face, and the break face and the corresponding portion extending outward constitute an unevenness portion having a stepped shape (Figs. 1-2 and paragraphs 0043-0046);
the display substrate includes at least one unevenness portion, and the interlayer insulating layer covers the at least the at least one unevenness portion (Figs. 1-2 and paragraphs 0043-0046).

APA does not disclose wherein forming the interlayer insulating layer, includes: forming a first insulating sub-layer and a second insulating sub-layer that are sequentially stacked on top of one another; and
forming one of the first insulating sub-layer and the second insulating sub-layer by curing a flowable insulating material.
However, the method of using a flowable insulating material in conjunction with a multilayered insulating structure for the purpose of filling and smoothing recesses and steps of unevenness in semiconductor manufacturing was well known at the time of filing and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known methods see Kuriyagawa (Fig. 4 and paragraphs 0045-0048).  To summarize, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Kuriyagawa’s method of utilizing a flowable insulting material into APA’s disclosure for the purpose of filling and smoothing the recesses and steps of APA’s structure.

Regarding claim 2, Kuriyagawa further discloses wherein the flowable insulating material includes an organic insulating material: and another one of the first insulating sub-layer and the second insulating sub-layer is made of an inorganic insulating material (Fig. 4 and paragraphs 0045-0048).

Regarding claim 3, Kuriyagawa further discloses wherein the organic insulating material includes at least one of polyethylene terephthalate, polycarbonate, polymethyl methacrylate, polyimide, polyethersulfone resin, photoresist, or organic silicone resin (paragraph 0046).

Regarding claim 4, Kuriyagawa further discloses wherein forming one of the first insulating sub-layer and the second insulating sub-layer by curing a flowable insulating material, includes:
forming an insulating film through a coating process by using the flowable insulating material: and
performing a curing treatment on the insulating film to form one of the first insulating sub-layer and the second insulating sub-layer (paragraphs 0046-0047).

Regarding claim 5, Kuriyagawa discloses baking a flowable resin composition but does not explicitly disclose wherein the curing treatment includes a thermal curing treatment: a temperature of the thermal curing treatment ranges from 200 °C to 250 °C, and time of the thermal curing treatment ranges from 10 minutes to 30 minutes.  However, such parameters are deemed to be obvious and standard in the art at the time of filing.

Regarding claim 6, Kuriyagawa further discloses wherein forming the interlayer insulating layer, further includes: forming a third insulating sub-layer on a surface of the second insulating sub-layer facing away from the base substrate: one of the first insulating sub-layer and the second insulating sub-layer, and/or the third insulating sub-layer is made of the inorganic insulating material (Fig. 4 and paragraphs 0045-0048).

Regarding claim 7, Kuriyagawa further discloses wherein the first insulating sub-layer and the third insulating sublayer are made of a same inorganic insulating material (paragraph 0049). 

Regarding claim 8, APA further discloses forming a second conductive layer on a surface of the interlayer insulating layer facing away from the base substrate; and an orthographic projection of the second conductive layer on the base substrate partially overlaps with an orthographic projection of the at least one unevenness portion on the base substrate (Figs. 1-2 and paragraphs 0043-0044).

Regarding claim 9, APA discloses a display substrate, comprising:
a base substrate (1’, Figs. 1-2 and paragraphs 0043-0044); and
a base insulating layer (2’), a first conductive layer (3’) and an interlayer insulating layer (4’) that are sequentially stacked on top of one another at a side of the base substrate (Figs. 1-2 and paragraphs 0043-0044): wherein
the first conductive layer includes at least one break face, the base insulating layer includes a portion extending outward with respect to each break face of the at least one break face, and the break face and the corresponding portion extending outward constitute an unevenness portion having a stepped shape (Figs. 1-2 and paragraphs 0043-0046);
the display substrate includes at least one unevenness portion, and the interlayer insulating layer covers the at least the at least one unevenness portion (Figs. 1-2 and paragraphs 0043-0046).

APA does not disclose wherein the interlayer insulating layer, includes: a first insulating sub-layer and a second insulating sub-layer that are sequentially stacked on top of one another; and
one of the first insulating sub-layer and the second insulating sub-layer by curing a flowable insulating material.
However, the method of using a flowable insulating material in conjunction with a multilayered insulating structure for the purpose of filling and smoothing recesses and steps of unevenness in semiconductor manufacturing was well known at the time of filing and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known methods see Kuriyagawa (Fig. 4 and paragraphs 0045-0048).  To summarize, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Kuriyagawa’s method of utilizing a flowable insulting material into APA’s disclosure for the purpose of filling and smoothing the recesses and steps of APA’s structure.


Regarding claim 10, Kuriyagawa further discloses wherein the flowable insulating material includes an organic insulating material: and another one of the first insulating sub-layer and the second insulating sub-layer is made of an inorganic insulating material (Fig. 4 and paragraphs 0045-0048).

Regarding claim 11, Kuriyagawa further discloses wherein the interlayer insulating layer, further includes: a third insulating sub-layer on a surface of the second insulating sub-layer facing away from the base substrate: one of the first insulating sub-layer and the second insulating sub-layer, and/or the third insulating sub-layer is made of the inorganic insulating material (Fig. 4 and paragraphs 0045-0048).

Regarding claim 12, Kuriyagawa further discloses wherein a thickness of the first insulating sub-layer, a thickness of the second insulating sub-layer, and a thickness of the third insulating sub- layer are equal or approximately equal (Fig. 4 and paragraphs 0045-0048).

Regarding claim 13, APA further discloses forming a second conductive layer on a surface of the interlayer insulating layer facing away from the base substrate; and an orthographic projection of the second conductive layer on the base substrate partially overlaps with an orthographic projection of the at least one unevenness portion on the base substrate (Figs. 1-2 and paragraphs 0043-0044).

Regarding claim 14, APA further discloses wherein the base insulating layer is a gate insulating layer, and the first conductive layer is a gate metal layer, and an orthographic projection of the gate metal layer on the base substrate is within an orthographic projection of the gate insulating layer on the base substrate: and
the second conductive layer is a source-drain metal layer, and an orthographic projection of the source-drain metal layer on the base substrate partially overlaps with an orthographic projection of the interlayer insulating layer on the base substrate (Figs. 1-2 and paragraphs 0043-0044).

Regarding claim 15, APA further discloses wherein the gate metal layer includes a plurality of gate lines parallel or substantially parallel to each other, and the source-drain metal layer includes a plurality of data lines parallel or substantially parallel to each other; the plurality of gate lines and the plurality of data lines cross, and the plurality of gate lines. and the plurality of data lines are insulated from each other: each gate line of the plurality of gate lines corresponds to at least one unevenness portion; an orthographic projection of the unevenness portion on the base substrate partially overlaps with orthographic projections of the plurality of data lines on the base substrate, and overlapping portions between the orthographic projection of the unevenness portion on the base substrate and the orthographic projections of the plurality of data lines on the base substrate are located beside positions where the gate line and the plurality of data lines cross (Figs. 1-2 and paragraphs 0043-0044).

Regarding claim 16, both APA and Kuriyagawa disclose a display device, comprising the display substrate (APA Figs. 1-2 and paragraphs 0043-0044, Kuriyagawa Fig. 4 and paragraphs 0045-0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	8/13/22